Citation Nr: 0503952	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  01-06 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

A hearing was held before a Hearing Officer at the Regional 
Office in June 2001.  A transcript of the hearing testimony 
has been associated with the claims file.

The case was previously before the Board in August 2001 and 
in July 2004, when the issue on appeal was remanded for 
further action by the RO.


FINDINGS OF FACT

The current skin disorder of the veteran's feet was first 
identified many years after his release from service and is 
not related to any incident of such service, to include the 
in-service episode of molluseum contagiosum in the groin 
area.


CONCLUSION OF LAW

A skin disorder of the feet was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in November 2000; the statement of the 
case dated in February 2001; the supplemental statement of 
the case dated in March 2004; the Board remand dated in 
August 2001; and the letter dated in July 2003.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefits sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The July 2003 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  An VA 
medical opinion regarding questions at issue has been 
obtained in this case.  The available medical evidence is 
sufficient for an adequate determination.  Further, the 
veteran has not identified any outstanding medical records.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
on appeal were re-adjudicated and a supplemental statements 
of the case was provided to the veteran.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria and Analysis.  VA law and regulations provide 
that service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In this case, the veteran's service medical records are 
negative for any evidence of a skin disease, other than 
molluscum contagiosum in the groin area, noted in August 
1968.  The veteran's May 1969 discharge examination reflects 
that the veteran denied a history of skin diseases.

Many years following separation from service, private medical 
records, dated in October 2000, reflect a history of "rash 
to feet, irritated for one week."  Clinical diagnosis was of 
tinea pedis and dermatitis.  The veteran was treated again 
for this condition in August 2002, and another private 
treatment record, dated in September 2003, notes treatment 
for tinea pedis, with thick, black toenails.

The veteran underwent a VA examination in December 2001, at 
which time a diagnosis of tinea pedis with interdigital 
ulcers was provided.  However, the examiner did not provide a 
link between this condition and the veteran's service.

The veteran was afforded another VA examination in April 
2003, when a history of skin peeling off toes, with oozing 
yellow discharge, itching and crusting, was noted.  The 
veteran was diagnosed with tinea pedis and tinea unguium, or 
athlete's foot.  His skin lesions were infected due to the 
roughness between the toes.  The examiner opined that the 
veteran's fungal infection was complicated by a bacterial 
infection.  The examiner also stated the following:

The veteran's skin condition that was 
treated in the military was molluscum 
contagiosum which does not cause such 
degree of skin blisters, therefore 
this veteran's current foot condition 
is not related to the molluscum 
contagiosum that he was treated for 
while he was in the service.

The veteran contends that he currently suffers from a skin 
disorder of the feet, which was incurred during military 
service.  As noted above, the veteran's service medical 
records reflect that the veteran was not treated for such 
disorder, nor did he make any relevant complaints.  Moreover, 
there is no evidence of treatment for a skin disorder of the 
feet for many years following service.  The Board finds that 
the lack of evidence of treatment following service weighs 
against the veteran's claim.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).

Further, the April 2003 VA examiner stated that the veteran's 
current skin disorder of the feet was not related to the skin 
disorder he experienced during his military service.  
Accordingly, based on the entire record, the Board concludes 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a skin disorder of 
the feet.

The veteran has asserted that his disorder began in service, 
and the Board has considered his hearing testimony in this 
regard.  However, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran possesses the medical training and expertise 
necessary to render a medical opinion, his lay statements are 
of little probative value and cannot serve as a basis for 
granting service connection for residuals of a skin disorder 
of his feet.  See Heuser v. Brown, 7 Vet. App. 379, 384 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
skin disorder of the feet.


ORDER

Entitlement to service connection for a skin disorder of the 
feet is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


